UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7367


TERRY COOPER,

                      Plaintiff – Appellant,

          v.

AMY L. SMITH, Nurse      Adm-Mgr   II   in   her   official   and
individual capacity,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:11-cv-00755-CMC)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Cooper, Appellant Pro        Se. Michael Charles Tanner,
MICHAEL C. TANNER LAW OFFICE,      Bamberg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry   Cooper      appeals    the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)     complaint.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm     for   the     reasons   stated     by   the   district      court.

Cooper v. Smith, No. 5:11-cv-00755-CMC (D.S.C. July 19, 2012).

We   dispense    with      oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2